Title: To Benjamin Franklin from George Washington, 15 January 1781
From: Washington, George
To: Franklin, Benjamin


Dear Sir
New Windsor Jany. 15th. 1781
I have the honor of addressing this letter to you by Colonel Laurens, one of my Aid De Camps, whom Congress has been pleased to Commission for particular purposes to the Court of Versailles.—
Justice to the character of this Gentleman conspiring with motives of friendship will not permit me to let him depart without testifying to you the high opinion I have of his worth as a Citizen & as a Soldier.— You will find him a man of abilities, perfectly acquainted with our circumstances, and exemplary for his honor and candor,— I can with pleasure add assurances of his attachment to you personally and of his perfect disposition to conform to his instructions by availing himself of your advice & assistance upon all occasions; and, with this conviction, I confidently take the liberty of recommending him to your friendship.—
The present infinitely critical posture of our affairs, made it essential in the opinion of Congress to send from hence a person who had been eye-witness to their progress, and who was capable of placing them before the Court of France in a more full and striking point of light than was proper or even practicable by any written communications.— It was also judged of great importance that the person should be able to give a military view of them and to enter into military details and arrangements— The choice has fallen upon Colonel Laurens as a Gentleman who unites all these advantages and adds to them an integrity and an independence of character which renders him superior to any spirit of party.—
What I have said to him, I beg leave to repeat to you, that to me nothing appears more evident than that the period of our opposition will very shortly arrive, if our Allies cannot afford us that effectual aid, particularly in money and in a naval superiority which are now solicited.— Colonel Laurens is so fully possessed of my ideas—of our situation and wants—and has himself so thorough a knowlege of them that I should trouble you to no purpose by enlarging—
You may place entire confidence in him, and in the assurances that I am with the warmest Sentiments of respect esteem & regard Dr Sir Yr. most Obedt. & most Hble Servt
Go Washington
The Honble Doctr. Franklin
 
Notation: Le Gl. Washinston / 22
